DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
 
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-15 and 17-20, drawn to a “processing station for aircraft structural components” (and the embodiment of Figures 1-4)) in the reply filed on 3/31/2020 was previously acknowledged.  Note that claim 9 was canceled by Applicant in the claim set filed on 9/11/2020, while claim 7 was canceled by Applicant in the claim set filed on 3/4/2022.  Please note that claims 21-23, which were newly presented in the claim set filed on 7/18/2022, correspond to elected Group I.  
Claim 16 was previously withdrawn (and still is) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 3/31/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “holding frame arrangement” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8, 10-15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the holding frame arrangement" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Noting this, Applicant previously claimed in claim 1, “a clamping frame” and “a holding device arrangement.”  As such, it is unclear if the “holding frame arrangement” is some combination of the “clamping frame” and the “holding device arrangement,” or if  the “holding frame arrangement” is actually meant to reference the “holding device arrangement,” or if the “holding frame arrangement” is an entirely different element/piece of structure all together.  If the “holding frame arrangement” is, for example, some combination of the “clamping frame” and the “holding device arrangement,” it is unclear as to what this combination entails.  If the “holding frame arrangement” is an entirely different element/piece of structure all together, it does not appear that the holding frame arrangement is described in the specification or shown in the drawings.  
Lines 1-2 of claim 21 state, “wherein the gantry and tool are separately mounted on the floor.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which tool that the “tool” of claim 21 is intended to reference.  Is the “tool” of claim 21 intended to reference the upper tool of claim 1, the lower tool of claim 1, or a different tool altogether?
Claim 21 recites the limitation "the floor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 10-15, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 19-20 of claim 1 state, “wherein the gantry extends over and above the holding frame arrangement in the z direction.”  
With respect to the specification filed on 2/13/2018, there is no mention therein of a holding frame arrangement.  While a clamping frame (4) is referenced throughout the specification by Applicant and a holding device arrangement/assembly (5) is referenced throughout the specification by Applicant, a holding frame arrangement is never actually disclosed.  Therefore, there is no disclosure provided in the specification filed on 2/13/2018 on “the gantry extends over and above the holding frame arrangement in the z direction.”  
With respect to the drawings filed on 2/13/2018, there is no indication that a holding frame arrangement is shown.  Please note that there are no references characters in the specification that point to, for example, a holding frame arrangement in the drawings.  There is also nothing shown in the drawings that specifically calls out a holding frame arrangement.  Moreover, there is nothing in the drawings that is inherently a holding frame arrangement rather than a different piece of structure, for example,  Instead, the drawings show a clamping frame (4) and a holding device arrangement/assembly (5), each of which the gantry (6) extends over and above in the z direction.  Therefore, there is no disclosure provided in the drawings filed on 2/13/2018 on “the gantry extends over and above the holding frame arrangement in the z direction.”
Since neither the specification nor the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lines 1-4 of claim 22 state, “wherein the gantry can bidirectionally retract along the z direction so that an aircraft structural component can be removed from the processing station in the x direction in the direction or the y direction without impedance by the gantry.”  
With respect to the specification filed on 2/13/2018, there is no disclosure therein of the gantry (6) being able to bidirectionally retract along the z-direction so that an aircraft structural component (2) can be removed from the processing station (1) in the x-direction or the y-direction without impedance by the gantry.  Rather than being disclosed as being able to bidirectionally retract along the z-direction, the gantry (6) is disclosed as being repositionable in an x-direction which is disposed so as to be orthogonal to the z-direction.  This can be seen below in the excerpt taken from page 9, lines 5-10 of said specification.  
The gantry 6 of the processing station 1 can be configured so as to be stationary or repositionable. The gantry 6 presently and preferably is repositionable in a x direction which is disposed so as to be orthogonal to the z direction and additionally can likewise be disposed so as to be orthogonal to a crossbeam 6a of the gantry 6. The gantry 6 is preferably repositionable in a guide. The movement10 axis in the schematic illustration of fig. 2 is the X1 axis. 

	While the gantry processing machine (3) of which the gantry (6) is a part is disclosed as having “an adjustment range VP in the z direction” (specification, page 7, lines 9-10), said adjustment range (VP) is disclosed by Applicant as “presently and preferably composed of a linear adjustment VL in the z direction and of a pivoting arrangement VS in the z direction) [specification, page 7, lines 21-23].  Rather than involve the gantry (6), wherein the gantry (6) comprises two columns (6b) and a crossbeam (6a) [specification, page 9, line 1), the linear adjustment (VL) involves a linear height guide (10) while the pivoting arrangement VS involves a processing tool (7).  Based on the foregoing, there is no disclosure provided in the specification filed on 2/13/2018 on “the gantry can bidirectionally retract along the z direction so that an aircraft structural component can be removed from the processing station in the x direction in the direction or the y direction without impedance by the gantry.”  
As to the drawings filed on 2/13/2018, the gantry (6) is not shown as being able to incur movement corresponding to bidirectionally retraction along the z-direction.  Rather, the drawings show the gantry (6) being mounted to a set of rails (each column (6b) of the gantry (6) interfacing with one of the set of the rails) such that the gantry (6) is repositionable in an x-direction.  Thus, there is no disclosure provided in the drawings filed on 2/13/2018 on “the gantry can bidirectionally retract along the z direction so that an aircraft structural component can be removed from the processing station in the x direction in the direction or the y direction without impedance by the gantry.”  
Since neither the specification nor the drawings are in agreement with the claimed subject matter, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-15, 17-22, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Frauen et al. (U.S. PG Pub. No. 2006/0182557 A1) in view of Burns et al. (U.S. Patent No. 8,220,134 B2).
Please note that Burns et al. was cited on the IDS filed by Applicant on 3/28/2018, while Frauen et al. was cited by Examiner on the PTO-892 mailed on 6/8/2021.
Claim 1:  Figure 2 of Frauen et al. shows therein a processing station for aircraft structural components (1) comprising two gantry processing machines (35, 36).  For the sake of discussion, gantry processing machine 36 will hereinafter be referred as “the gantry processing machine (36).”  As can be seen within Figure 2 of Frauen et al., the gantry processing machine (36) has a gantry comprising a first vertical column (39), a second vertical column (40), and a crossbeam (52) that extends between the first column (39) and the second column (40).  Note that a cross-section of the crossbeam (52) taken in the Y-Z plane extends in a Y-direction.  Noting this, a cross-section of the crossbeam (52) taken in the Y-Z plane at the midpoint of the crossbeam (52), for example, extends between the first column (39) and second column (40) in the Y-direction.  Alternatively, should the axes of the processing station be re-designated such that what is shown in Figure 2 as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, noting that re-designation of the axes does not in any way alter the structure processing station, then the crossbeam (52) extends between the first column (39) and the second column (40) in the Y-direction (which corresponds to the former X-direction) in that the longitudinal axis of the crossbeam (52) would extend in said Y-direction  (which again corresponds to the former X-direction).  
Figure 2 also shows the gantry as supporting a processing tool (63) via a receptacle (56) and a manipulator system (59).  Examiner notes that the processing tool (63) may be a drilling, welding, riveting, or bonding tool [paragraph 0059].  Per Frauen et al., the receptacle (56) is shown to be displaceable in both the X-direction and the Y-direction of Figure 2.  The receptacle (56); however, may also be selected to be displaceable in a vertical Z-direction [paragraph 0057].  Since the receptacle (56) is able to be displaced in the Z-direction, and because movement of the receptacle (56) in the vertical Z-direction provides for guided vertical movement of the attached manipulator system (59) and processing tool (63) in the vertical Z-direction, the receptacle (56) constitutes a “linear height guide.”  As such, the receptacle (56) will hereinafter be referred to as “the linear height guide (56).”  Note that Figure 2 shows the linear height guide (56) as being repositionable on the crossbeam (52) along an axis in the Y-direction shown therein.  This is because movement of the linear height guide (56) in the Y-direction of Figure 2 occurs “on” the crossbeam (52), as in on top of the crossbeam (52), for example.  Alternatively, should the axes of the processing station be re-designated such that what is shown in Figure 2 as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, noting that re-designation of the axes does not in any way alter the structure processing station, then the linear height guide (56) is repositionable on the crossbeam (52) along the longitudinal axis of the crossbeam (52) in the Y-direction (which in this interpretation corresponds to the former X-direction). 
Regarding the processing tool (63), which again may be a drilling, welding, riveting, or bonding tool, it defines a processing point.  Moreover, the processing tool (63) is configured to be pivoted in relation to the linear height guide (56) and also in relation to the gantry.  This is because the manipulator system (59) to which the processing tool (63) is mounted is rotatable/pivotable about a vertical axis [paragraph 0058].  In pivoting about the vertical axis within the associated receptacle (56), the manipulator system (59) and the processing tool (63) are “pivoted in relation to the linear height guide (56) and also in relation to the gantry.”  Additionally/Alternatively, the processing tool (63) is configured to be pivoted in relation to the linear height guide (56) and also in relation to the gantry because the manipulator system (59) to which the processing tool (63) is mounted is an articulated arm having at least six degrees of freedom [paragraph 0058].  Pivoting movement of the articulated arm, for example, about one of the at least six degrees will provide for pivoting of the processing tool (63) in relation to the linear height guide (56) and gantry.  
Next, it is noted that the processing tool (63) is connected via the manipulator system (59) to the linear height guide (56).  As such, when the linear height guide (56) is displaced in the vertical Z-direction, the processing tool (63) and associated processing point are height adjusted in the vertical Z-direction in relation to the gantry.  It is reiterated that the linear height guide (56) may be selected to also be displaced by sliding in the vertical Z-direction [paragraph 0057].  
	Next, as can be seen in Figure 2, the gantry processing machine (36) further is provided with a lower tool (64) that may also be, for example, a drilling, welding, riveting, or bonding tool [paragraph 0059].  Together the pivoting processing tool (63), which is an upper tool, in conjunction with the lower tool (64) form a tool arrangement.  Please note that lower tool (64) is mounted on the lower crossbeam (51) of the gantry via a lower manipulator system (60) and an associated lower receptacle (55).  Per Frauen et al., the lower receptacle (55) can be displaceable in an X-direction (see Figure 2) [paragraph 0057].  Thus, the lower tool (64) is “repositionable” in the X-direction via the associated receptacle (55) [paragraph 0057].  Alternatively, should the axes of the processing station be re-designated such that what is shown as the X-direction in Figure 2 instead be considered to be the Y-direction and what is shown as the X-direction in Figure 2 instead considered to be the Y-direction, noting that re-designation of the axes does not in any way alter the structure processing station, then because the lower receptacle (55) can be selected to be displaceable, such as by sliding in the X, Y, and Z-directions, sliding of the lower receptacle (55) in the X-direction (which corresponds to the former Y-direction) provides for repositioning of the attached lower tool (64) in the X-direction (which again corresponds to the former Y-direction).  
Furthermore, it is noted that the gantry is inherently “repositionable in a x direction.”  This is because the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, in the X direction shown in Figure 2 of Frauen et al. from a first location that is disposed along the X-direction to a second location that is disposed along the X-direction.  In being moved in the X direction shown in Figure 2 of Frauen et al. from a first location that is disposed along the X-direction to a second location that is disposed along the X-direction by a gantry crane, forklift, or multiple forklifts, the gantry will have been repositioned relative to the clamping frame (58) in the X-direction.  Alternatively, noting that Applicant does not set forth the “x direction” in claim 1 as extending in any particular manner, should the axes of the processing station be re-designated such that what is shown in Figure 2 as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, noting that the re-designation of the axes does not in any way alter the structure processing station, it’s advised that the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, from a first location disposed along the X-direction (which corresponds to the former Y-direction) to a second location disposed along the X-direction (which again corresponds to the former Y-direction).  In being moved from a first location disposed along the X-direction (which corresponds to the former Y-direction) to a second location disposed along the X-direction (which again corresponds to the former Y-direction) by a gantry crane, forklift, or multiple forklifts, the gantry will have been repositioned relative to the clamping frame (58) in the X-direction, noting that the clamping frame (58) can be held stationary in said X-direction (which again corresponds to the former Y-direction).  
	Frauen et al.; however, does not provide disclosure on the processing station comprising “a clamping frame for fastening the at least one component, and a holding device arrangement for receiving the clamping frame.”  Based on the foregoing, Frauen et al. also does not provide disclosure on “wherein the holding device arrangement has at least two holding devices, and wherein at least one holding device of the at least two holding devices has a drive for height adjustment, and the clamping frame is height-adjustable in the z-direction by the at least one holding device.”  
Figure 5 of Burns et al. though, shows a processing station (20) for aircraft structural components having a clamping frame (58) for fastening at least one component (98), and a holding device arrangement for receiving the clamping frame (58).  The holding device arrangement is shown in Figure 5 as having first (22) and second pedestals (24), and each pedestal (22, 24) is provided with an associated holding device (42, 44).  More specifically, the first pedestal (22) has a first holding device (42), and the second pedestal (24) has a second holding device (44).  Please note that the first (22) and second pedestals (24) are mounted on a floor (100) by means of a platform (27) and a rail base (30), respectively.  As to the rail base (30), it is linearly movable along the floor (100) on a set of linear rails (34).  
	Regarding the first holding device (42), it supports a first frame receiving housing (52) for receiving a first end (59) of the clamping frame (58), while the second holding device (44) supports a second frame receiving housing (56) for receiving a second end (59) of the clamping frame (58).  Also, both the first holding device (42) and the second holding device (44) has a respective drive for height adjustment.  While said drives for height adjustment aren’t shown by Burns et al., it is inherent that the first holding device (42) and the second holding device (44) each has said respective drive.  This is because, per Burns et al., the first holding device (42) is independently movable in the (vertical) z-direction, and the second holding device (44) is independently movable in the (vertical) w-direction, such that the first (42) and second holding devices (44) are independently movable to one another [column 4, lines 25-29].  Thus, the clamping frame (58) is height adjustable by the first (42) and second holding devices (44) in said z and w-directions.  The clamping frame (58) can also be tilted, for example, like in Figure 3.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Frauen et al.’s processing station with the clamping frame (58), first (42) and second holding devices (44), first (22) and second pedestals (24), platform (27), rail base (30), linear rails (34), and associated appurtenances of Burns et al., so as to provide Frauen et al.’s processing station with the advantage of being able to provide for height adjustment and tilting of a given aircraft structural component (1) that is fastened to said clamping frame (58) for processing.  
	Based on the foregoing, the modified processing station of Frauen et al. comprises a clamping frame (58) for fastening the at least one component, and a holding device arrangement for receiving the clamping frame (58).  As to the holding device arrangement of the modified processing station, it has first (42) and second holding devices (44), each of which being provided with a respective drive for height adjustment.  Moreover, said clamping frame (58) is height-adjustable in the z-direction by the first (42) and second holding devices (44).  Be advised that because the clamping frame (58) is height-adjustable in the z-direction by the first (42) and second holding devices (44), said clamping frame (58) can be lowered so as to be disposed just above the base (2) of the processing station of Frauen et al, for example.  Also be advised that the crossbeam (52) is height adjustable in the vertical Z-direction by traversing units (47, 48) attached thereto [paragraph 0055-0056].  Noting this, when the clamping frame (58) is lowered in the vertical Z-direction to its associated minimum height and when the crossbeam (52) is raised in the vertical Z-direction to its associated maximum height, then the crossbeam (52) will extend, between the first column (39) and second column (40) in the Y-direction, above the clamping frame (58) in that the crossbeam (52) will be disposed at a greater height than the clamping frame (58) with respect to the vertical Z-direction.  
	Lastly, in the modified processing station of Frauen et al., “the gantry extends over and above the holding frame arrangement in the z direction.”  Please be advised that the limitation, “the gantry extends over and above the holding frame arrangement in the x-direction,” is broad.  In order to be considered to extend over and above the holding frame arrangement, the gantry simply has to have parts thereof be disposed higher than said holding frame arrangement.  Independent claim 1 doesn’t require, for example, the gantry to be disposed over and above the holding frame arrangement such that a given virtual line, which extends parallel to the z direction, intersects both a portion of the gantry and the holding frame arrangement.  Please be advised that the “holding frame arrangement” wasn’t previously claimed by Applicant in claim 1 prior to line 19 of the claim.  Noting this, the prior art will now be explained with respect to, “the gantry extends over and above the holding frame arrangement in the x-direction.”
It is reiterated that the gantry of Frauen et al. comprises the first vertical column (39), the second vertical column (40), and the crossbeam (52) that extends between the first column (39) and the second column (40).  Again, be advised that the crossbeam (52) is height adjustable in the vertical Z-direction by traversing units (47, 48) attached thereto [paragraph 0055-0056].  Regarding the holding frame arrangement (42, 44, 58) of the modified processing station, it comprises the first (42) and second holding devices (44), as well as the clamping frame (58).  It is again noted that said clamping frame (58) is height-adjustable in the z-direction by the first holding device (42) and the second holding device (44), each (42, 44) of which is provided with a respective drive for height adjustment.  
When the holding frame arrangement (42, 44, 58) is lowered in the vertical Z-direction to its associated minimum height such that the clamping frame (58) and the first (42) and second holding devices (44) are disposed just above the base (2) of the processing station of Frauen et al, for example, and when the gantry’s crossbeam (52) is raised in the vertical Z-direction to its associated maximum height, the gantry’s cross bream (52) will be disposed, with respect to said Z-direction, higher than the holding frame arrangement (42, 44, 58), and thus, over and above the holding frame arrangement (42, 44, 58) in said Z-direction.  Moreover, when the holding frame arrangement (42, 44, 58) is lowered in the vertical Z-direction to its associated minimum height such that the clamping frame (58) and the first (42) and second holding devices (44) are disposed just above the base (2) of the processing station, for example, the top face of the gantry’s first vertical column (39) and the top face of the gantry’s second vertical column (40) will also be disposed higher than the holding frame arrangement (42, 44, 58), and thus, over and above the holding frame arrangement (42, 44, 58) in said Z-direction.  As such, in the scenario in which the holding frame arrangement (42, 44, 58) is lowered in the vertical Z-direction to its associated minimum height and the gantry’s crossbeam (52) is raised in the vertical Z-direction to its associated maximum height, the crossbeam (52) of the gantry and portions (the top faces) of the first (39) and second vertical columns (40) of the gantry will be disposed higher than, and thus, over and above the holding frame arrangement (42, 44, 58) in said Z-direction.  Therefore, within the modified processing station of Frauen et al., the gantry is able to extend over and above the holding frame arrangement (42, 44, 58) in the z-direction.  

Claim 2:  The processing tool (63) of the gantry processing machine (36) is pivotable in relation to the gantry in such a manner that the processing point or a different processing point can be approached by the processing tool (63) in at least two different angular positions of the processing tool (63).  This is because the processing tool (63) is disclosed as being mounted to a manipulator system (59), which is an articulated arm having at least six degrees of freedom [Frauen et al., paragraph 0058], and also because the linear height guide (56) to which said processing tool (63) is mounted by way of the manipulator system (59) may be selected to be displaceable, such as by sliding, in the X, Y and Z-directions [Frauen et al., paragraph 0057].  Also note that per Frauen et al. that due to the design of the gantry processing machine (36), almost any desired spatial positioning of the processing tool (63) in the X, Y and Z-directions is allowed [Frauen et al., paragraph 0059].  

Claim 3:  Both the first holding device (42) and the second holding device (44) have a respective drive for height adjustment.  While said drives for height adjustment aren’t shown by Burns et al., it is inherent that the first holding device (42) and the second holding device (44) each have said respective drive.  This is due to that fact that the first holding device (42) is independently movable in the z-direction, and the second holding device (44) is independently movable in the z-direction, such that the first (42) and second holding devices (44) are independently movable to one another [Burns et al., column 4, lines 25-29].  Thus, the clamping frame (58) is height adjustable by the first (42) and second holding devices (44) in said z-direction.  

Claims 4, 5, & 17:  Regarding the gantry processing machine (36) of Frauen et al., it “has an adjustment range in the z-direction.”  This is because the crossbeam (52) to which said processing tool (63) is attached is displaceable in the Z-direction [Frauen et al., paragraph 0056].
	Moreover, “the holding device arrangement, conjointly with the clamping frame, has an adjustment range in the z direction.”  As was advised in claim 1, the holding device arrangement is shown in Figure 5 of Burns et al. as having first (22) and second pedestals (24), and each pedestal (22, 24) is provided with an associated holding device (42, 44).
Regarding the first holding device (42), it supports a first frame receiving housing (52) for receiving a first end (59) of the clamping frame (58), while the second holding device (44) supports a second frame receiving housing (56) for receiving a second end (59) of the clamping frame (58).  Also, the first holding device (42) is independently movable along the first vertical rails (46) of the first pedestal (42), while the second holding device (44) is independently movable along the second vertical rails (48) of the second pedestal (42).  Therefore, with respect to coordinate system of Frauen et al., the first (42) and second holding devices (44) are independently movable with respect to one another in the z-direction.  Furthermore, due to the first (59) and second ends (59) of the clamping frame (58) being received by the first (42) and second holding devices (44), said clamping frame (58) is adjustable in the z-direction of the processing station of Frauen et al.
Thus, the holding device arrangement, conjointly with the clamping frame (58), “has an adjustment in the range z-direction.”  
Regarding claim 5, since the gantry processing machine (36) “has an adjustment range in the z-direction” and “the holding device arrangement, conjointly with the clamping frame, has an adjustment range in the z-direction,” the processing station of Frauen et al. is configured such that a given component (1) having a defined contour that is to be processed at two processing locations, wherein the two processing locations in the z-direction are spaced apart by more than the adjustment range in the z-direction of the adjustment range of the gantry processing machine (36) for this given component, is processable by the gantry processing machine (36) (specifically by processing tool 63) at both processing locations by a height adjustment of the clamping frame (58) via vertical displacement of the first (42) and second holding devices (44) in the z-direction.  
Regarding claim 17, the adjustment range of the gantry processing machine (36) and the adjustment range of the holding device arrangement overlap (with respect to the z-direction) in such a manner that a consistent processing location of the at least one component (1) is processable by the gantry processing machine (36) in a higher position and in a lower position of the first (42) and second holding devices (44) in the z-direction.  Examiner reiterates that with respect to coordinate system of Frauen et al. that the first (42) and second holding devices (44) are independently movable with respect to one another in said z-direction.  Raising and lowering of the first (42) and second holding devices (44) provides for raising and lowering of the clamping frame (58) to which the at least one component (1) is fastened, for example.  Noting this, raising and lowering of the clamping frame (58) in conjunction with raising and lowering of the crossbeam (58) in the z-direction will enable a consistent processing location of the at least one component (1) by the processing tool (63) of the gantry processing machine (36).
Claim 6:  As was stated within the rejection of claim 1, the processing tool (63) may be a drilling, welding, riveting, or bonding tool [Frauen et al., paragraph 0059].  As was also stated within the rejection of claim 1, the lower tool (64) may be a drilling, welding, riveting, or bonding tool [Frauen et al., paragraph 0059].  Thus, should both the processing tool (63) and the lower tool (64) be embodied as drilling tools, for example, the gantry processing machine (36) is “a boring machine.”  However, should both the processing tool (63) and the lower tool (64) instead be embodied as riveting tools, for example, then the gantry processing machine (36) will constitute “a riveting machine.”  Additionally/Alternatively, should one of the lower tool (64) and the processing tool (63) be embodied as drilling tool and the other of the lower tool (64) and the processing tool (63) be embodied as a riveting tool, then the gantry processing machine (36) will constitute “a boring/riveting machine.”

Claims 8 & 20:  The processing tool (63) is mounted to a manipulator system (59), which is an articulated arm having at least six degrees of freedom [Frauen et al., paragraph 0058].  It is noted that said manipulator system (59) and the associated linear height guide (56) constitute a pivoting arrangement (56+59) for pivoting the processing tool (63) in relation to the gantry.  Due to the design of the gantry processing machine (36), which includes the pivoting arrangement (56+59), almost any desired spatial positioning of the processing tool (63) in the X, Y, and Z-directions is allowed [Frauen et al., paragraph 0059].  Noting this, joints of the pivoting arrangement’s (56+59) manipulator system (59) can be actuated in such a way that the processing tool (63) is pivoted in relation to the gantry so as to be parallel with a plane defined by said gantry.  
As to claim 20, the pivoting arrangement (56+59) has pivot bearings for pivoting the processing tool (63) in relation to the gantry.  It is inherent that one such pivot bearing is provided where the manipulator system (59) and the linear height guide (56) interface.  If a pivot bearing was not provided here, then the manipulator system (59), and by extension the attached processing tool (63), would not be able to rotate/pivot about the vertical axis [Frauen et al., paragraph 0058].  Additionally/Alternatively, an exemplary pivot joint has been pointed to in annotated Figure 2 of Frauen et al.  At the exemplary pivot joint, a pivot bearing of the pivoting arrangement’s (56+59) manipulator system (59) is inherently provided.  Please note that if a pivot bearing was not provided here, then the second limb could not pivot in relation to the first limb.

    PNG
    media_image1.png
    769
    961
    media_image1.png
    Greyscale
  
Claim 10:  Regarding the holding device arrangement, Examiner reiterates that the first holding device (42) thereof supports a first frame receiving housing (52) for receiving the first end (59) of the clamping frame (58), while the second holding device (44) thereof supports a second frame receiving housing (56) for receiving the second end (59) of the clamping frame (58).  Noting this, in modifying the processing station of Frauen et al., the components of Burns et al. are oriented within the processing station of Frauen et al. such that the clamping frame’s (58) longitudinal axis (when said clamping frame (58) extends in a horizontal plane like in Figure 5 of Burns et al.) is parallel to the X-direction of Frauen et al.  (See Figure 2 of Frauen et al. which shows the X-direction therein).  With this orientation, a longitudinal side of said clamping frame (58) is aligned in the X-direction.  
Please note that the clamping frame (58) is oriented in this manner so as that the longitudinal axis of the at least one component (1) fastened to said clamping frame (58) is oriented parallel to the X-direction.  This is because Figure 2 of Frauen et al. shows therein the component (1) being oriented such that its longitudinal axis extends parallel to the X-direction.  Based on the foregoing, Frauen et al./Burns et al. disclose the clamping frame (58) extending in a longitudinal manner and being received in the holding device arrangement in such a manner that a longitudinal side of said clamping frame (58) is aligned in the X-direction.  

Claim 11:  Regarding the holding device arrangement, Examiner reiterates that the first holding device (42) thereof supports a first frame receiving housing (52) for receiving the first end (59) of the clamping frame (58), while the second holding device (44) thereof supports a second frame receiving housing (56) for receiving the second end (59) of the clamping frame (58).  Noting this, in modifying the processing station of Frauen et al., the components of Burns et al. are oriented within the processing station of Frauen et al. such that the clamping frame’s (58) longitudinal axis (when said clamping frame (58) extends in a horizontal plane like in Figure 5 of Burns et al.) is parallel to the X-direction of Frauen et al.  (See Figure 2 of Frauen et al. which shows the X-direction therein).  With this orientation, the first holding device (42) and the second holding device (44) are separated from one another in the X-direction.  Note that the clamping frame (58) is oriented in this manner so as that the longitudinal axis of the at least one component (1) fastened to said clamping frame (58) is oriented parallel to the x-direction.  This is because Figure 2 of Frauen et al. shows therein the component (1) being oriented such that its longitudinal axis extends parallel to the X-direction.  
Noting this, the lower tool (64) can be disposed between the first holding device (42) and the second holding device (44).  This is because the lower tool (64) is able to be displaced/ slid along the lower crossbeam (51) in the X-direction via the lower receptacle (55) to a position disposed between said first (42) and second holding devices (44).  It is reiterated that disclosure is provided by Frauen et al. on the lower receptacle (55) being displaceable in said X-direction (please see Figure 2) [Frauen et al., paragraph 0057].  

Claim 12:  While the first holding device (42) supports the first frame receiving housing (52) via a first gear box assembly/slave rotary bearing (50), the second holding device (44) supports the second frame receiving housing (56) via a second gear box assembly/slave rotary bearing (54).  When the first holding device (42) is displaced/lifted in the Z-direction, it functions to lift the first gear box assembly/slave rotary bearing (50).  The first gear box assembly/slave rotary bearing (50) in turn lifts the first frame receiving housing (52) in the Z-direction.  Therefore, the first gear box assembly/slave rotary bearing (50) is a lifting element for the height adjustment.  (Please note that the first gear box assembly/slave rotary bearing (50) will herein be referred by Examiner as the first lifting element 50).  Similarly, when the second holding device (44) is displaced/lifted in the z-direction, it functions to lift the second gear box assembly/slave rotary bearing (54).  The second gear box assembly/slave rotary bearing (54) in turn lifts the second frame receiving housing (56) in the Z-direction.  Based on the foregoing, the second gear box assembly/slave rotary bearing (54) also constitutes a lifting element for the height adjustment.  (Please note that the second gear box assembly/slave rotary bearing (54) will herein be referred by Examiner as the second lifting element 54).  
Also, since the first (42) and second holding devices (44) are independently movable to one another [Burns et al., column 4, lines 25-29], the first (50) and second lifting elements (54) are individually driven.  

Claim 13:  Whereas the first holding device (42) is independently movable along the first vertical rails (46) of the first pedestal (42), the second holding device (44) is independently movable along the second vertical rails (48) of the second pedestal (42) (see Figure 5 of Burns et al.).  Thus, both the first holding device (42) and the second holding device (44) are repositionable.  

Claim 14:  While the first holding device (42) supports a first frame receiving housing (52) that receives a first end (59) of the clamping frame (58), the second holding device (44) supports a second frame receiving housing (56) that receives a second end (59) of the clamping frame (58).  As such, both the first (52) and second frame receiving housings (54) are “receptacles for receiving the clamping frame.”  Please note that said first (52) and second frame receiving housings (54) are able to receive therein different clamping frames (58).  This is apparent in comparing Figure 5 of Burns et al. with Figure 1 of Burns et al.  Whereas Figure 5 shows a shorter clamping frame (58) being received by the first (52) and second frame receiving housings (54), Figure 1 shows a longer clamping frame (58) being received by the first (52) and second frame receiving housings (54).  
	Also, since the first holding device (42) supports the first frame receiving housing (52), when said first holding device (42) is displaced/lifted in the Z-direction, the first frame receiving housing (52) is displaced on the first pedestal (22) of the holding device assembly.  Similarly, since the second holding device (44) supports the second frame receiving housing (54), when said second holding device (44) is displaced/lifted in the Z-direction, the second frame receiving housing (54) is displaced on the second pedestal (24) of the holding device assembly.  

Claim 15:  The processing station has a controller/control and regulating device for motion control of the gantry processing machine (36) [Frauen et al., paragraph 0060].

Claims 18 & 19:  First, the gantry is “repositionable” in that it is able to be moved by a crane, a forklift, or multiple forklifts, for example, from a first location to a second location.
Regarding claim 18, as can be seen in Figure 2 of Frauen et al., the coordinate system shown therein has horizontally extending X and Y-directions.  With respect to the X-direction that is shown within Figure 2 of Frauen et al., the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, from a first location that is disposed along said X-direction to a second location that is also disposed along said X-direction.  Alternatively, noting that Applicant does not set forth the “X-direction” in claim 18 as extending in any particular manner, should the axes of the processing station be re-designated such that what is shown in Figure 2 as the X-direction is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, noting that the re-designation of the axes does not in any way alter the structure processing station, it’s advised that the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, from a first location disposed along the X-direction (which corresponds to the former Y-direction) to a second location disposed along the X-direction (which again corresponds to the former Y-direction)
Regarding claim 19, as can be seen in Figure 2 of Frauen et al., the coordinate system shown therein has horizontally extending X and Y-directions.  With respect to the X-direction shown in Figure 2, the gantry is inherently able to be moved by a gantry crane, a forklift, or multiple forklifts, for example, from a first location that is disposed along the X-direction to a second location that is disposed along the X-direction.  Note that the X-direction shown in Figure 2 extends orthogonal to a Z-Y plane cross-section of the crossbeam (52).  Alternatively, with respect to the interpretation involving re-designation such that what is shown as the X-direction in Figure 2 is instead be considered to be the Y-direction and what is shown as the Y-direction in Figure 2 is instead considered to be the X-direction, it is advised that the X-direction (which corresponds to the former Y-direction) is disposed so as to be orthogonal to the crossbeam (52) of the gantry.  

Claim 21:  First, it is reiterated that Figure 2 of Frauen et al. shows therein a processing station for aircraft structural components (1) comprising two gantry processing machines (35, 36), and as was stated in the rejection of claim 1, gantry processing machine 36 is referred to as “the gantry processing machine (36).”  As can be seen within Figure 2 of Frauen et al., the gantry processing machine (36) has a gantry comprising a first vertical column (39), a second vertical column (40), and a crossbeam (52) that extends between the first column (39) and the second column (40).  Noting this, Figure 2 of Frauen et al. further shows gantry processing machine 35 as comprising two tools, tool 61 and tool 62.  As a result of the gantry of gantry processing machine 36 and the tools (61, 62) of gantry processing machine 35 being separately mounted on a floor (2), the limitation of claim 21 corresponding to “the gantry and tool are separately mounted on the floor” is read on by Frauen et al.

Claim 22:  First, as was stated within the rejection of claim 1, the gantry is repositionable in that it is able to be moved by a crane, a forklift, or multiple forklifts, for example, from a first location to a second location.  In being moved from the first location to the second location, the gantry, which comprises the first vertical column (39), the second vertical column (40), and the crossbeam (52), can be lifted up from the first location in the vertical z-direction by the crane, the forklift, or the multiple forklifts, then transported, and then set down at the second location by being lowered in the vertical z-direction by the crane, the forklift, or the multiple forklifts.  
When the second location is disposed such that a given aircraft structural component (1) can be moved in the x, y, and z-directions without obstruction by the gantry, the gantry has incurred bidirectional retraction along the z direction (noting again the lifting of said gantry from the first location in the z-direction and the setting down of the gantry at the second location by being lowered in the z-direction) so that the given aircraft structural component (1) can be removed from the from the modified processing station of Frauen et al. in the x-direction or the y-direction without impedance by the gantry.  

Claims 1-6, 8, 10-15, and 17-23, as best understood in view of the rejections thereof under 35 U.S.C. 112 depending upon the claim, are rejected under 35 U.S.C. 103 as being unpatentable over EPO Pub. No. EP 0956915 A2 (hereinafter EP '915) in view of Martinez (U.S. Patent No. 5,163,793 A1).
Please note that EP '915 was cited on the IDS filed by Applicant on 3/28/2018.
Claim 1:  Figure 2 of EP '915 shows a processing station for aircraft structural components including airfoils, particularly wings or stabilizers for airplanes [paragraph 0001].  The processing station comprises a gantry processing machine having a gantry (2), a plurality of clamping frames (8) for fastening/fixing at least one component (10) [paragraphs 0018-0019], and a plurality of holding device arrangements (6), each holding device arrangement (6) for receiving a given subset of the plurality of clamping frames (8).  Figures 6 and 7 of EP '915 show an exemplary holding device arrangement (6) that receives a given subset of the plurality of clamping frames (8) by means of holding devices (7).  Note that each clamping frame (8) constitutes such, as each clamping frame (8) is a structure for the supporting and fastening of the at least one component (10).  The at least one component (10) is shown as being fastened to the plurality of clamping frames (8) in at least Figures 3-7 of EP '915.
	With regards to the gantry processing machine, it comprises the gantry (2), which in turn comprises a first column, a second column, and a crossbeam that extends between the first and second columns in a Y-direction.  Figure 2 of EP '915 has been annotated and provided below so as to point out the first column, the second column, and the crossbeam.  Annotated Figure 2 also shows how the X, Y, and Z-directions of the processing station extend.  

    PNG
    media_image2.png
    612
    1058
    media_image2.png
    Greyscale

	Also, as can be seen between at least Figures 1 and 2 of EP '915, the gantry (2) is mounted on a first set of tracks (4).  Per EP '915, the gantry (2) is movable along these tracks (4)/ longitudinal guides [paragraph 0017].  As can be seen above in annotated Figure 2, this first set of tracks (4) is oriented so as to extend in the X-direction.  As a result, the gantry (2) is repositionable in the X-direction relative to the plurality of clamping frames (8).  
	The processing station further comprises a processing tool (1) (please see Figure 1) and a linear height guide, which is repositionable on the crossbeam along an axis in the Y-direction.  Figure 1 has been annotated and provided below so as to point out the linear height guide.  Please note that there is only one linear height guide on the gantry (2).  Figure 1 shows the linear height guide as having been repositioned on the crossbeam along the axis in the Y-direction from one position to another position.  Figure 1 also shows the linear height guide at different heights meaning that the linear height guide is height adjustable in the Z-direction relative to the gantry (2).

    PNG
    media_image3.png
    589
    1089
    media_image3.png
    Greyscale


	With regards to the processing tool (1) that the gantry (2) supports, it (1) is embodied as a riveting head [paragraph 0016] and defines a processing point.  Since the linear height guide is height adjustable in the Z-direction relative to the gantry (2), and because the processing tool (1) is attached to said linear height guide, the processing tool (1) for displacing the processing point is height adjustable in the Z-direction in relation to the gantry via the linear height guide.  Please be advised that the processing tool (1) is configured so as to be pivotable in relation to the linear height guide and also in relation to the gantry.  More specifically, the processing tool (1) is shown in Figure 1 as being pivotable about at least a horizontal axis in relation to the both the linear height guide and gantry.  (On the preceding page, the horizontal pivot axis about which the processing tool (1) pivots is pointed out).
	In addition to the pivotable processing tool (1), which is constitutes an upper tool, the gantry processing machine is shown in at least Figure 2 as further having a lower tool (3).  Together, the upper tool (1) and the lower tool (3) form a tool arrangement, noting that the lower tool (3) is an anvil that may be aligned opposite the upper tool (1) [paragraph 0016], which again is embodied as a rivet head.  As the lower tool (3) is mounted inside a trench (17) on a support (18) such that the lower tool (3) and support (18) are movable [paragraph 0020], and because said support (18) interfaces with a second set of tracks that linearly extend in the X-direction (see Figures 1 and 2), the lower tool (3) is repositionable in the X-direction.  
	As was noted above, the gantry (2) is mounted on the first set of tracks (4) so as to be repositionable in the X-direction.  Examiner reiterates that the first set of tracks (4) is oriented so as to extend in the X-direction.  As the processing tool (1) is attached to the gantry (2), the processing tool (1)/upper tool is repositionable along the first set of tracks (4) in the X-direction.  As was also noted above, the lower tool (3) is mounted on the support (18) that interfaces with the second set of tracks that linearly extend in the X-direction.  Due to this configuration, the lower tool (3) is repositionable along the second set of tracks in the X-direction.  Furthermore, due to this configuration, the gantry (2) can be repositioned in the X-direction so as to be extend, with respect to the Z-direction, directly over and above a given holding device arrangement (6),  as well as directly over and above a given holding frame arrangement which is the combination of a holding device arrangement (6), the at least two holding devices (7) of that holding device arrangement (6), and the clamping frames (8) mounted on the at least two holding devices (7).
	Next, attention is directed to Figures 6 and 7 of EP '915 which show an exemplary holding device arrangement (6) receiving a given subset of the plurality of clamping frames (8) by means of holding devices (7).  Please note that each holding device arrangement (6) of the plurality of holding device arrangements (6) is provided with at least two holding devices (7).  Please also note that Figures 6 and 7 of EP '915 show each clamping frame (8) being associated with a given one of the at least two holding devices (7).  Per EP '915, these holding devices (7) are able to be positioned in their turn in elevation [paragraph 0017].  That is to say that each of the at least two holding devices (7) is height adjustable in the vertical Z-direction.  As such, each clamping frame (8) of the plurality of clamping frames (8) is height adjustable by its associated holding device (7) in the Z-direction, noting again that each clamping frame (8) is associated with a given one of the at least two holding devices (7).  Please note that Figure 6 of EP '915 shows each clamping frame (8) of the exemplary holding device arrangement (6) being disposed at a different height in the Z-direction so as to corresponds to the at least one component (10).
	EP '915 though, doesn’t provide disclosure on “at least one holding device of the at least two holding devices has a drive for height adjustment.”
	Martinez though, shows in at least Figures 1 and 2 a processing station comprising a plurality of holding device arrangements (1).  The processing station is for supporting and machining workpieces (9) having in many cases large dimensions and a variety of shapes, such as workpieces from the aeronautical industry [column 1, lines 5-12].  Figure 3 of Martinez shows a front view, which provides a view of an exemplary holding device arrangement (1).  As can be seen therein, the exemplary holding device arrangement (1) comprises a plurality of holding devices (2) and each of the plurality of holding devices (2) has an associated clamping frame (3).  Note that each clamping frame (3) constitutes such, as each clamping frame (3) is a structure for supporting and fixing a given workpiece (9).  
Next, attention is directed to Figure 9.  Martinez advises that each holding device (2)/ column is equipped with a body (23) through which passes a hollow stem (24) that is guided axially and which at its upper end incorporates a clamping frame (3).  The hollow stem (24) is vertically displaceable by means of a leadscrew (25).  The leadscrew (25) is drivable by means of a toothed belt (26) by a motor (8) with which each of the holding devices (2)/columns is provided and which for its part is controlled by an impulse meter (27) [column 4, lines 58-66].  By providing each holding device (2)/column with a respective drive for height adjustment, the clamping frame (3) for each holding device (2)/column can be vertically displaced through actuation of the respective drive so as to adjust to the shape of the workpiece (9) that is to be supported.  Please note that the drive for height adjustment comprises the hollow stem (24), leadscrew (25), tooth belt (26), motor (8), and rotary impulse meter (27).  Please also note that Martinez discloses a remote control unit (49) (please see Figure 14), by means of which any holding device (2)/column is able to be manipulated manually, raising or lowering it to the situation of the corresponding clamping frame (3) in the suitable position, which allows, amongst other things, the possibility of manual adaptions to overcome unforeseen irregularities which the supported workpiece (9) may have [column 6, lines 61-68].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each holding device (7) of EP '915 with a respective drive of Martinez (each drive comprising a hollow stem (24), leadscrew (25), tooth belt (26), motor (8), and rotary impulse meter (27) of Martinez), and to have provided the processing station of EP '915 with the remote control unit (49) of Martinez, so as to enable the plurality of clamping frames (8) of EP '915 to be manipulated by the drive associated therewith  by means of the remote control unit (49), so as to provide the advantage of the plurality of clamping frames (8) being able to be remotely adjusted in the Z-direction to unforeseen irregularities of the at least one component (10) to be processed.  
In making the above modification, each holding device (7) of EP '915 is modified to have a drive of Martinez for height adjustment, the drive comprising the hollow stem (24), the leadscrew (25), the tooth belt (26), the motor (8), and the rotary impulse meter (27) of Martinez.  As such, each clamping frame (8) of EP '915 is attached to an upper end of a vertically displaceable stem (24) of Martinez.  (Be advised that in Martinez, each clamping frame (3) was attached to an upper end of a stem (24) [Martinez, column 4, lines 60-61]).  Thus, each clamping frame (8) of the plurality of clamping frames (8) is height adjustable in the vertical Z-direction by the holding device (7) that is associated therewith by means of the remote control unit (49).  

Claim 2:  The processing tool (1) is shown in Figure 1 of EP '915 as being pivotable about at least a horizontal axis in relation to the gantry such that the processing point or a different processing point can be approached by the processing tool (1) in at least two angular positions of the processing tool (1).  On the following page, the horizontal pivot axis about which the processing tool (1) pivots is pointed out.


    PNG
    media_image3.png
    589
    1089
    media_image3.png
    Greyscale


Claim 3:  In the modified processing station of EP '915, each holding device (7) of EP '915 has been provided with a respective drive of Martinez, where each drive comprises a hollow stem (24), leadscrew (25), tooth belt (26), motor (8), and rotary impulse meter (27) of Martinez.  Since each drive provides for height adjustment, noting that each drive enables the stem (24) that is associated thereof to be vertically displaced [Martinez, column 4, lines 58-66], each of the holding devices (7) of EP '915 has in each case a drive for height adjustment.  
As a result of providing each holding device (7) of EP '915 with a respective drive of Martinez, each clamping frame (8) of the plurality of clamping frames (8) is height adjustable in the vertical Z-direction by the holding device (7) that is associated therewith.  This is because in the modified processing station of EP '915, each clamping frame (8) of EP '915 is attached to an upper end of the stem (24) of the drive associated therewith.  Be advised that in Martinez, each clamping frame (3) was attached to an upper end of a stem (24) [Martinez, column 4, lines 60-61].

Claim 4:  In the modified processing station of EP '915, “the gantry processing machine has an adjustment range in the z direction, and the holding device arrangement, conjointly with the clamping frame, has an adjustment range in the z direction.”  This will now be explained.
	As to, “the gantry processing machine has an adjustment range in the z direction,” the gantry processing machine has attached thereto the linear height guide which was described in detail within the rejection of claim 1.  Noting that the linear height guide is height adjustable in the Z-direction relative to the gantry (2), and because the processing tool (1) is attached to said linear height guide, the processing tool (1) is height adjustable in the Z-direction in relation to the gantry via the linear height guide.  As a result of the (upper) processing tool (1) having an adjustment range in the Z-direction by virtue of said processing tool (1) being height adjustable in the Z-direction, and because the processing tool (1) is part of the gantry processing machine, “the gantry processing machine has an adjustment range in the z direction.”
	Also “the holding device arrangement, conjointly with the clamping frame, has an adjustment range in the z direction.”  First, with respect to the clamping frames (8), it is noted that each clamping frame (8) of the plurality of clamping frames (8) is height adjustable in the vertical Z-direction by the holding device (7) that is associated therewith.  This is because in the modified processing station of EP '915, each clamping frame (8) of EP '915 is attached to an upper end of the stem (24) of the drive associated therewith.  (In Martinez, each of the clamping frames (3) was attached to an upper end of a stem (24) [Martinez, column 4, lines 60-61]).  Since each of the clamping frames (8) is height adjustable in the vertical Z-direction, each clamping frame (8) has an adjustment range in the Z-direction.  Furthermore, each holding device arrangement (6) for receiving a given subset of the plurality of clamping frames (8), has an adjustment range in the vertical Z-direction.  This is because the holding devices (7) of each of the plurality of holding device arrangements (6) have a height adjustment range, noting that each holding device (7) was provided with a respective drive of Martinez, where each drive comprises a hollow stem (24) that is vertically displaceable [Martinez, column 4, lines 58-66].  Please note that when a given drive is actuated, the stem (24) conjointly with the clamping frame (8) that is attached thereto, incurs adjustment in the Z-direction.  Thus, “the holding device arrangement, conjointly with the clamping frame, has an adjustment range in the z direction.”

Claim 5:  Since the gantry processing machine “has an adjustment range in the z-direction” and because “the holding device arrangement, conjointly with the clamping frame, has an adjustment range in the z-direction,” the modified processing station of EP '915 is configured such that a given component (10) having a defined contour that is to be processed at two processing locations, where the two processing locations in the z-direction are spaced apart by more than the adjustment range in the z-direction of the adjustment range of the gantry processing machine for this given component (10), is processable by the gantry processing machine (specifically by the (upper) processing tool (1) thereof) at both processing locations by a height adjustment of each of the clamping frames (8) upon actuation of the drives associated therewith.  

Claim 6:  As was stated within the rejection of claim 1, the processing tool (1) that the gantry (2) supports (1) is embodied as a riveting head [EP '915, paragraph 0016].  As was also stated within the rejection of claim 1, the lower tool (3), which forms a tool arrangement with the upper tool/ processing tool (1), is an anvil that may be aligned opposite the upper tool (1) [paragraph 0016].  Due to the upper (1) and lower tools (3) of the gantry processing machine being a riveting head and anvil, the gantry processing machine is “a riveting machine.”  

Claims 8 & 20:  The processing tool (1) is shown in Figure 1 of EP '915 as being pivotable about at least a horizontal axis in relation to the gantry.  The horizontal pivot axis about which the processing tool (1) pivots is pointed out.  


    PNG
    media_image3.png
    589
    1089
    media_image3.png
    Greyscale


	Please note that there is only one linear height guide on the gantry (2).  Figure 1 shows the linear height guide as having been repositioned on the crossbeam along the axis in the Y-direction from one position to another position. By extension there is only one (upper) processing tool (1) in the processing station of EP '915.  As such, the processing tool (1) is shown as being disposed in two different positions along the axis in the Y-direction in Figure 1 of EP '915.  Noting this, the processing tool (1) is inherently mounted to a distal end of the linear height guides by means of a pivoting arrangement comprising a pivot bearing.  Without such pivoting arrangement comprising the pivot bearing, the processing tool (1) wouldn’t be able to swing/pivot between the two different angular orientations it (1) is shown in within Figure 1 of EP '915.  
Thus, with respect to claim 8, in being pivoted by the pivoting arrangement about the horizontal axis in relation to the gantry, the processing tool (1) can be pivoted so as to parallel with a plane that is defined by the gantry (2).  As to claim 20, it is reiterated that the processing tool (1) is inherently mounted to a distal end of the linear height guides by means of a pivoting arrangement comprising a pivot bearing.  Without such pivot bearing, the processing tool (1) wouldn’t be able to swing/pivot between the two different angular orientations the processing tool (1) is shown in within Figure 1 of EP '915.  

Claim 10:  Each holding device (7) of each of the plurality of holding device arrangements (6) extends in a longitudinal manner.  That is to say, for example, each holding device (7) extends in a longitudinal manner such that the longitudinal axis thereof extends parallel to the vertical Z-direction.  Moreover, each holding device (7) by way of a longitudinal side thereof, is aligned along the X-direction.  As such, aligned holding devices (7) on different ones (6) of the plurality of holding device arrangements (6) can hold stringers (9) (see Figure 2 of EP '915) so as that the longitudinal axes of said stringers (9) extend parallel to the X-direction.  

Claim 11:  As was advised in the rejection of claim 1, the lower tool (3) is mounted inside a trench (17) on a support (18).  According to EP '915, the lower tool (3) is incorporated in a moveable manner on the support (18) [EP '915, paragraph 0020].  Figure 2 of EP '915 shows the lower tool (3) being mounted on the support (18) via tracks extending in the Y-direction, while Figure 1 shows the lower tool (3) as having incurred displacement in the Y-direction from one position to another. Since the lower tool (3) is able to be moved in the Y-direction, the lower tool (3) can moved to a position, with respect to the Y-direction, that is disposed between two holding device (7) of a given holding device arrangement (6).  

Claim 12:  In the modified processing station of EP '915, each holding device (7) of EP '915 has been provided with a respective drive of Martinez, where each drive comprises a hollow stem (24), leadscrew (25), tooth belt (26), motor (8), and rotary impulse meter (27) of Martinez.  Since each drive provides for height adjustment, noting that each drive enables the stem (24) that is associated thereof to be vertically displaced [Martinez, column 4, lines 58-66], each of the holding devices (7) of EP '915 has in each case a drive for height adjustment.  Noting this, each stem (24) constitutes a respective “lifting element for the height adjustment,” wherein each stem (24)/lifting element is individually driven by the leadscrew (25), tooth belt (26), and motor (8) associated therewith.  Each stem (24) constitutes a respective “lifting element for the height adjustment,” as each stem (24) serves to lift the clamping frame (8) of EP '915 that is attached to the upper end thereof.  (This is because in Martinez, each clamping frame (3) was attached to an upper end of a stem (24) [Martinez, column 4, lines 60-61]).  Thus, when the stems (24) incur vertical displacement, the clamping frames (3) attached thereto are lifted.  

Claim 13:  As can be seen between Figures 2-5 of EP '915, the plurality of holding device arrangements (6) are linearly displaceable in the X-direction along a set of guides (5) [EP '915, paragraph 0017].  Since each of the plurality of holding device arrangements (6) receives a given subset of the holding devices (7), when the plurality of holding device arrangements (6) are repositioned along the X-direction, said holding devices (7) are also repositioned.  

Claim 14:  In the modified processing station of EP '915, each holding device (7) of EP '915 has been provided with a respective drive of Martinez, where each drive comprises a hollow stem (24), leadscrew (25), tooth belt (26), motor (8), and rotary impulse meter (27) of Martinez.  Since each drive provides for height adjustment, noting that each drive enables the stem (24) that is associated thereof to be vertically displaced [Martinez, column 4, lines 58-66], each of the holding devices (7) of EP '915 has in each case a drive for height adjustment.  Noting this, each stem (24) constitutes a respective “receptacle,” wherein each stem (24)/receptacle is displaceable by the leadscrew (25), tooth belt (26), and motor (8) associated therewith.  Each stem (24) constitutes a respective “receptacle,” as each stem (24) receives on the upper end thereof a clamping frame (8) of EP '915.  (This is because in Martinez, each clamping frame (3) was attached to an upper end of a stem (24) [Martinez, column 4, lines 60-61]).  Thus, when the stems (24) incur vertical displacement on the plurality of holding device arrangements (6), the clamping frames (3) attached thereto are also vertically displaced.  Note that each of the plurality of holding device arrangements (6) receives at least two of the holding devices (7).  This is evident in at least Figures 2 and 6 of EP '915.

Claim 15:  The processing station has a controller/computerized control for motion control of the gantry processing machine (36).  For a given working operation, the entire processing station is controlled by the means of the computerized control, thereby allowing a sequential execution realization in an automatic manner by means by programming [EP '915, paragraph 0021].  

Claim 17:  The adjustment range of the gantry processing machine and the adjustment ranges of the plurality of holding device arrangements (6) overlap (with respect to the vertical z-direction) in such a manner that a consistent processing location of the at least one component (10) is processable by the gantry processing machine in a higher position and in a lower position of the holding devices (7) in the z-direction.  Since the holding devices (7) in the modified processing 
station of EP '915 are independently movable with respect to one another in said Z-direction by virtue of being provided with individual drives of Martinez, raising and lowering of said holding devices (7) provides for raising and lowering of the clamping frames (8) to which the at least one component (10) is fastened, for example.  Noting this, raising and lowering of the clamping frames (8) in conjunction with raising and lowering of the linear height guide and the (upper) processing tool (1) in the z-direction will enable a consistent processing location of the at least one component (10) by the processing tool (1) of the gantry processing machine.

Claims 18 & 19:  First, Figure 2 of EP '915 has been annotated and provided below so as to show how the X, Y, and Z-directions of the processing station extend.  

    PNG
    media_image2.png
    612
    1058
    media_image2.png
    Greyscale


	With regards to claim 18, it can be seen above that the gantry (2) is mounted on a first set of tracks (4).  Per EP '915, the gantry (2) is movable along these tracks (4)/longitudinal guides [paragraph 0017].  Since this first set of tracks (4) is oriented so as to extend in the X-direction,  the gantry (2) is repositionable in the X-direction, which is disposed so as to be orthogonal to the Z-direction.  
With regards to claim 19, annotated Figure 2 further shows that the X-direction is disposed so as to be orthogonal to the crossbeam of the gantry (2).  

Claim 21:  As can be seen in at least Figure 2 of EP '915, the gantry (2) and the lower tool (3) are separately mounted on the floor.  

Claim 22:  In the processing station of EP '915, the gantry (2) can bidirectionally retract on the first set of tracks (4)/longitudinal guides along/next to/beside the Z-direction so as that a given aircraft structural component (10) can be removed from the processing station in the X-direction on in the Y-direction without impedance by the gantry (2).

Claim 23:  Figure 2 of EP '915 shows a processing station for aircraft structural components including airfoils, particularly wings or stabilizers for airplanes [paragraph 0001].  The processing station comprises a gantry processing machine having a gantry (2), a plurality of clamping frames (8) for fastening/fixing at least one component (10) [paragraphs 0018-0019], and a plurality of holding device arrangements (6), each holding device arrangement (6) for receiving a given subset of the plurality of clamping frames (8).  Figures 6 and 7 of EP '915 show an exemplary holding device arrangement (6) that receives a given subset of the plurality of clamping frames (8) by means of holding devices (7).  Note that each clamping frame (8) constitutes such, as each clamping frame (8) is a structure for the supporting and fastening of the at least one component (10).  The at least one component (10) is shown as being fastened to the plurality of clamping frames (8) in at least Figures 3-7 of EP '915.
	With regards to the gantry processing machine, it comprises the gantry (2), which in turn comprises a first column, a second column, and a crossbeam that extends between the first and second columns in a Y-direction.  Figure 2 of EP '915 has been annotated and provided below so as to point out the first column, the second column, and the crossbeam.  Annotated Figure 2 also shows how the X, Y, and Z-directions of the processing station extend.  

    PNG
    media_image2.png
    612
    1058
    media_image2.png
    Greyscale


	Also, as can be seen between at least Figures 1 and 2 of EP '915, the gantry (2) is mounted on a first set of tracks (4).  Per EP '915, the gantry (2) is movable along these tracks (4)/ longitudinal guides [paragraph 0017].  As can be seen above in annotated Figure 2, this first set of tracks (4) is oriented so as to extend in the X-direction.  As a result, the gantry (2) is repositionable in the X-direction relative to the plurality of clamping frames (8).  
	The processing station further comprises a processing tool (1) (please see Figure 1) and a linear height guide, which is repositionable on the crossbeam along an axis in the Y-direction.  Figure 1 has been annotated and provided below so as to point out the linear height guide.  Please note that there is only one linear height guide on the gantry (2).  Figure 1 shows the linear height guide as having been repositioned on the crossbeam along the axis in the Y-direction from one position to another position.  Figure 1 also shows the linear height guide at different heights meaning that the linear height guide is height adjustable in the Z-direction relative to the gantry (2).

    PNG
    media_image3.png
    589
    1089
    media_image3.png
    Greyscale


	With regards to the processing tool (1) that the gantry (2) supports, it (1) is embodied as a riveting head [paragraph 0016] and defines a processing point.  Since the linear height guide is height adjustable in the Z-direction relative to the gantry (2), and because the processing tool (1) is attached to said linear height guide, the processing tool (1) for displacing the processing point is height adjustable in the Z-direction in relation to the gantry via the linear height guide.  Please be advised that the processing tool (1) is configured so as to be pivotable in relation to the linear height guide and also in relation to the gantry.  More specifically, the processing tool (1) is shown in Figure 1 as being pivotable about at least a horizontal axis in relation to the both the linear height guide and gantry.  (On the preceding page, the horizontal pivot axis about which the processing tool (1) pivots is pointed out).
	In addition to the pivotable processing tool (1), which is constitutes an upper tool, the gantry processing machine is shown in at least Figure 2 as further having a lower tool (3).  Together, the upper tool (1) and the lower tool (3) form a tool arrangement, noting that the lower tool (3) is an anvil that may be aligned opposite the upper tool (1) [paragraph 0016], which again is embodied as a rivet head.  As the lower tool (3) is mounted inside a trench (17) on a support (18) such that the lower tool (3) and support (18) are movable [paragraph 0020], and because said support (18) interfaces with a second set of tracks that linearly extend in the X-direction (see Figures 1 and 2), the lower tool (3) is repositionable in the X-direction.  
	As was noted above, the gantry (2) is mounted on the first set of tracks (4) so as to be repositionable in the X-direction.  Examiner reiterates that the first set of tracks (4) is oriented so as to extend in the X-direction.  As the processing tool (1) is attached to the gantry (2), the processing tool (1)/upper tool is repositionable along the first set of tracks (4) in the X-direction.  As was also noted above, the lower tool (3) is mounted on the support (18) that interfaces with the second set of tracks that linearly extend in the X-direction.  Due to this configuration, the lower tool (3) is repositionable along the second set of tracks in the X-direction.  Next, please be advised that each of the plurality of holding device arrangements (6) is mounted so as to be disposed inside the first set of tracks (4) and outside the second set of tacks.  This is because each of the plurality of holding device arrangements (6) is mounted upon a set of guides (5) [paragraph 0017] disposed inside the first set of tracks (4) and outside the second set of tacks.  The location of the sets of guides (5) in comparison to the first (4) and second sets of tracks can be seen on the following page in annotated Figure 1.

    PNG
    media_image4.png
    813
    825
    media_image4.png
    Greyscale


	Next, attention is directed to Figures 6 and 7 of EP '915 which show an exemplary holding device arrangement (6) receiving a given subset of the plurality of clamping frames (8) by means of holding devices (7).  Please note that each holding device arrangement (6) of the plurality of holding device arrangements (6) is provided with at least two holding devices (7).  Please also note that Figures 6 and 7 of EP '915 show each clamping frame (8) being associated with a given one of the at least two holding devices (7).  Per EP '915, these holding devices (7) are able to be positioned in their turn in elevation [paragraph 0017].  That is to say that each of the at least two holding devices (7) is height adjustable in the vertical Z-direction.  As such, each clamping frame (8) of the plurality of clamping frames (8) is height adjustable by its associated holding device (7) in the Z-direction, noting again that each clamping frame (8) is associated with a given one of the at least two holding devices (7).  Please note that Figure 6 of EP '915 shows each clamping frame (8) of the exemplary holding device arrangement (6) being disposed at a different height in the Z-direction so as to corresponds to the at least one component (10).
	EP '915 though, doesn’t provide disclosure on “at least one holding device of the at least two holding devices has a drive for height adjustment.”
	Martinez though, shows in at least Figures 1 and 2 a processing station comprising a plurality of holding device arrangements (1).  The processing station is for supporting and machining workpieces (9) having in many cases large dimensions and a variety of shapes, such as workpieces from the aeronautical industry [column 1, lines 5-12].  Figure 3 of Martinez shows a front view, which provides a view of an exemplary holding device arrangement (1).  As can be seen therein, the exemplary holding device arrangement (1) comprises a plurality of holding devices (2) and each of the plurality of holding devices (2) has an associated clamping frame (3).  Note that each clamping frame (3) constitutes such, as each clamping frame (3) is a structure for supporting and fixing a given workpiece (9).  
Next, attention is directed to Figure 9.  Martinez advises that each holding device (2)/ column is equipped with a body (23) through which passes a hollow stem (24) that is guided axially and which at its upper end incorporates a clamping frame (3).  The hollow stem (24) is vertically displaceable by means of a leadscrew (25).  The leadscrew (25) is drivable by means of a toothed belt (26) by a motor (8) with which each of the holding devices (2)/columns is provided and which for its part is controlled by an impulse meter (27) [column 4, lines 58-66].  By providing each holding device (2)/column with a respective drive for height adjustment, the clamping frame (3) for each holding device (2)/column can be vertically displaced through actuation of the respective drive so as to adjust to the shape of the workpiece (9) that is to be supported.  Please note that the drive for height adjustment comprises the hollow stem (24), leadscrew (25), tooth belt (26), motor (8), and rotary impulse meter (27).  Please also note that Martinez discloses a remote control unit (49) (please see Figure 14), by means of which any holding device (2)/column is able to be manipulated manually, raising or lowering it to the situation of the corresponding clamping frame (3) in the suitable position, which allows, amongst other things, the possibility of manual adaptions to overcome unforeseen irregularities which the supported workpiece (9) may have [column 6, lines 61-68].  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each holding device (7) of EP '915 with a respective drive of Martinez (each drive comprising a hollow stem (24), leadscrew (25), tooth belt (26), motor (8), and rotary impulse meter (27) of Martinez), and to have provided the processing station of EP '915 with the remote control unit (49) of Martinez, so as to enable the plurality of clamping frames (8) of EP '915 to be manipulated by the drive associated therewith  by means of the remote control unit (49), so as to provide the advantage of the plurality of clamping frames (8) being able to be remotely adjusted in the Z-direction to unforeseen irregularities of the at least one component (10) to be processed.  
In making the above modification, each holding device (7) of EP '915 is modified to have a drive of Martinez for height adjustment, the drive comprising the hollow stem (24), the leadscrew (25), the tooth belt (26), the motor (8), and the rotary impulse meter (27) of Martinez.  As such, each clamping frame (8) of EP '915 is attached to an upper end of a vertically displaceable stem (24) of Martinez.  (Be advised that in Martinez, each clamping frame (3) was attached to an upper end of a stem (24) [Martinez, column 4, lines 60-61]).  Thus, each clamping frame (8) of the plurality of clamping frames (8) is height adjustable in the vertical Z-direction by the holding device (7) that is associated therewith by means of the remote control unit (49).  

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.  
With respect to claim 1 and the prior art, Applicant argues the following.  
Claims 1-6, 8, 10-15 and 17-20 were rejected under post-AIA  35 U.S.C. § 103 over Frauen et al. (US 2006/0182557) in view of Burns et al. (US 8,220,134). Applicant respectfully traverses this rejection. 

To establish a prima facie case of obviousness, the combination of references must teach all elements of the claims. See MPEP § 2143.03. This is because, "obviousness requires a suggestion of all limitations in a claim." CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (citing In re Royka, 490 F.2d 981, 985 (C.C.P.A. 1974)). 

The claims as presented are directed, in the case of claim 1, to a processing station for aircraft structural components, comprising: a gantry processing machine, a clamping frame for fastening at least one component, and a holding device arrangement for receiving the clamping frame, wherein the gantry processing machine has a gantry, which is repositionable in a x direction relative to the clamping frame, wherein the gantry comprises a first column, a second column, and a crossbeam extending between the first column and the second column in a y direction above the clamping frame in a z direction, wherein a linear height guide is repositionable on the crossbeam along an axis in the y direction, and the gantry supports a processing tool which defines a processing point, and wherein the processing tool for displacing the processing point is height adjustable in a z direction in relation to the gantry via the linear height guide and wherein the processing tool is configured so as to be pivotable in relation to the linear height guide and also in relation to the gantry, wherein the holding device arrangement has at least two holding devices, and wherein at least one holding device of the at least two holding devices has a drive for a height adjustment, and the clamping frame is height-adjustable in the z direction by the at least one holding device, wherein the pivotable processing tool is an upper tool, the gantry processing machine further has a lower tool, and the upper tool and the lower tool form a tool arrangement, the lower tool repositionable in the x direction; and wherein the gantry extends over and above the holding frame arrangement in the z direction. 

Frauen fails to teach a processing station for aircraft structural components, including (among other limitations) a lower tool that repositionable in the x direction; and wherein the gantry extends over and above the holding frame arrangement in the z direction. Burns fails to correct these deficiencies. 

Applicant respectfully requests that this rejection be withdrawn. 


Applicant’s argument has been considered but is not persuasive.  
First, in contrast to Applicant’s assertions, Frauen et al. does indeed disclose “a lower tool that [is] repositionable in the x direction.”  As can be seen in Figure 2 of Frauen et al., the gantry processing machine (36) is provided with a lower tool (64) that may be, for example, a drilling, welding, riveting, or bonding tool [paragraph 0059].  Please note that lower tool (64) is mounted on the lower crossbeam (51) of the gantry via a lower manipulator system (60) and an associated lower receptacle (55).  Per Frauen et al., the lower receptacle (55) can be displaceable in an X-direction (see Figure 2) [paragraph 0057].  Thus, the lower tool (64) is “repositionable” in the X-direction via the associated receptacle (55) [paragraph 0057].  Alternatively, should the axes of the processing station be re-designated such that what is shown as the X-direction in Figure 2 instead be considered to be the Y-direction and what is shown as the X-direction in Figure 2 instead considered to be the Y-direction, noting that re-designation of the axes does not in any way alter the structure processing station, then because the lower receptacle (55) can be selected to be displaceable, such as by sliding in the X, Y, and Z-directions, sliding of the lower receptacle (55) in the X-direction (which corresponds to the former Y-direction) provides for repositioning of the attached lower tool (64) in the X-direction (which again corresponds to the former Y-direction).  Based on the foregoing, Applicant’s argument is not persuasive.  
Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Be advised that Frauen et al. isn’t alone relied upon to teach, “the gantry extends over and above the holding frame arrangement in the z direction.”  Rather, it is the combination of Frauen et al. and Burns et al. that teaches, “the gantry extends over and above the holding frame arrangement in the z direction.”  
Prior to explaining how this limitation is read on by the prior art, it is first noted that the limitation, “the gantry extends over and above the holding frame arrangement in the x-direction,” is broad.  In order to be considered to extend over and above the holding frame arrangement, the gantry simply has to have parts thereof be disposed higher than said holding frame arrangement.
Claim 1 doesn’t require, for example, the gantry to be disposed over and above the holding frame arrangement such that a given virtual line, which extends parallel to the z direction, intersects both a portion of the gantry and the holding frame arrangement.  Be advised that the “holding frame arrangement” wasn’t previously claimed by Applicant in claim 1 prior to line 19 of the claim.  
Frauen et al. discloses a gantry comprising the first vertical column (39), the second vertical column (40), and the height adjustable crossbeam (52) that extends between the first (39) and second columns (40).  (The crossbeam (52) is height adjustable in the vertical Z-direction by traversing units (47, 48) attached thereto [paragraph 0055-0056]).  Next, with regards to the holding frame arrangement (42, 44, 58) of the modified processing station of Frauen et al., it comprises the first and second holding devices (44), as well as the height-adjustable clamping frame (58). (The clamping frame (58) is height-adjustable in the z-direction by the first holding device (42) and the second holding device (44), each (42, 44) of which is provided with a respective drive for height adjustment).
Noting the above, in a scenario in which the holding frame arrangement (42, 44, 58) is lowered in the vertical Z-direction to its associated minimum height and the crossbeam (52) of the gantry is raised in the vertical Z-direction to its associated maximum height, the crossbeam (52) of the gantry as well as portions (the top faces) of the first (39) and second vertical columns (40) of the gantry will be disposed higher than, and thus, over and above the holding frame arrangement (42, 44, 58) in said Z-direction.  (Again, in order to be considered to extend over and above the holding frame arrangement, the gantry simply has to have parts thereof be disposed higher than said holding frame arrangement).  Therefore, within the modified processing station of Frauen et al., the gantry is able to extend over and above the holding frame arrangement (42, 44, 58) in the z-direction.  Based on the foregoing, Applicant’s argument is not persuasive.                                                                                                                                                                                                    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722